CLIFTON, Circuit Judge,
concurring in part and dissenting in part.
I concur with most of the memorandum, but respectfully dissent from the reversal of the conviction on Count Four. I do not believe that it was unreasonable for the jury to conclude that Dickerson purchased and possessed cocaine on June 15, 1997 with intent to distribute. The similarity between the June and the August episodes, notably in the wiretapped telephone conversations and the visit to the source’s apartment, is striking. The fact that the alleged supplier to Dickerson insisted in a telephone conversation just prior to their meeting on June 15 that Dickerson come to the supplier’s apartment alone and leave any companions in the truck outside—a procedure Dickerson agreed to and followed by leaving his brother sitting alone for approximately 15 minutes while he went inside by himself—particularly supports a conclusion that the meeting was not a casual or innocent social call. It is *768also noteworthy that after leaving the alleged supplier’s apartment complex, Dickerson stopped at a red traffic light at an intersection of two busy roads, signaled for a left turn, but then went straight across the intersection against the red light, despite the traffic. That maneuver could easily be inferred to have been a deliberate and evasive effort by Dickerson to avoid observation or search while he was carrying illegal drugs. Indeed, the evasive maneuver was successful. That’s how Dickerson lost the investigator who had been watching him.
That Dickerson was not seen to be carrying anything after meeting with the alleged seller on June 15 and that no drugs were seized or found that day certainly weigh against the government’s case on Count Four, but too much should not be made of those “non-observations.” They do not make a compelling case that he had not obtained illegal drugs from the seller. The opportunity to observe Dickerson that day was limited. The quantity allegedly purchased was not so great that it could not have been hidden under his shirt when he walked from the apartment building to his truck in the parking lot. His subsequent dash in his truck across the intersection against the red light prevented surveillance beyond that point. It is more difficult to obtain a conviction for murder when the victim’s body is never found, but it is not impossible. The absence of the drugs themselves on June 15 does not mean that the evidence here was insufficient. I would affirm the entire judgment.